KNOCH, Circuit Judge
(dissenting).
At the time of the making of the agreement here in question, Standard Financial Corporation, the plaintiff, was under no obligation to buy any commercial paper from Automatic Foods Corporation. There was no showing that any such paper was in fact purchased from Automatic Foods Corporation until long after the statement of intent to dissolve Robo-Matic Vending, Inc., the guarantor. The Business Corporation Act of Illinois, on which the majority relies, requires notice of intent to dissolve by *4voluntary act of the shareholders to be mailed to each known creditor of thé corporation.
On the record before us there was a purely executory agreement here. There was no creditor-debtor relationship between Standard Financial Corporation and Automatic Foods Corporation, let alone between Standard Financial Corporation and Robo-Matie Vending Inc., as to require notice of the subsequently abandoned dissolution.
In Dunnigan, unlike here, the only uncertainty was whether the maker would pay the already existing note at maturity, so that the indorser would never be called on to pay it. I would reverse the judgment of the District Court.